DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant argues that Gross et al. (US 2014/0272301, hereafter ‘301) teaches away from utilizing salts and instead utilizes nanoparticles. This is not found persuasive because the composition taught by Gross ‘301 contains both salts and nanoparticles, as discussed in the previous action and below.
Applicant argues that Gross ‘301 requires nanoparticles while the current application does not. This is not found persuasive because there are no limitations in the claims prohibiting the inclusion of nanoparticles. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the sections of Gross ‘301 cited in the previous action refer to a coating precursor composition, which is applied to a surface, cured, and then discrete templates are extracted to form the coating. This is not found persuasive because the coating precursor composition of Gross ‘301 corresponds to the claimed coating composition. While Gross ‘301 does teach extra steps for forming a coating In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Gross ‘301 teaches that the salts are removed to form porous voids in the structural coating and, therefore, not present in the final structural coating. This is not found persuasive because claims 1-21 and 23-24 are directed towards the coating composition not the structural coating formed by the coating composition. Claims 22 and 25, which are directed towards methods of forming a coating layer, have no limitations requiring the halide salt be present in the structural coating and, instead, only require that the halide salt is present in the coating composition which is applied to the surface. Therefore, none of the claims contain limitations requiring the halide salt be present in the structural coating, nor any limitations preventing additional method steps such as removing the halide salt to form voids after the composition has been applied. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (U.S. Patent Application Publication 2014/0272301, hereafter ‘301).
	Claim 1: Gross ‘301 teaches an anti-icing coating composition (abstract) comprising:
	latex polymer nanoparticles (abstract, [0027], [0036], [0145]) in an amount of about 0.1 wt% to 25 wt% ([0117]);
	an inorganic halide salt (abstract, [0026], [0035]) in an amount of about 50 wt% to about 80 wt% ([0117]); and
	a water carrier fluid in an amount of about 10 wt% to about 99 wt% ([0116]).
	The claimed latex polymer concentration range, inorganic halide salt concentration range, and water concentration range are obvious over the concentration ranges taught by Gross ‘301 because they overlap. See MPEP 2144.05.

	Claim 3: Gross ‘301 teaches that the polymer nanoparticles can be polystyrene ([0036]).

	Claim 4: Gross ‘301 teaches that the latex polymer nanoparticles can be present in an amount of about 0.1 wt% to 25 wt% ([0117]).
	The claimed concentration range of about 5% to about 10% by weight is obvious over the concentration range taught by Gross ‘301 because they overlap. See MPEP 2144.05.

	Claim 5: Gross ‘301 teaches that the water carrier fluid can be present in an amount of about 10 wt% to about 99 wt% ([0116]).
	The claimed range of about 20% to about 40% by weight is obvious over the concentration range taught by Gross ‘301 because they overlap. See MPEP 2144.05.

	Claims 6-8: Gross ‘301 teaches that the inorganic halide salt can be potassium chloride ([0035]).

Claim 9: Gross ‘301 teaches that the inorganic halide salt can be present in an amount of about 50 wt% to about 80 wt% ([0117]).
	The claimed range of about 40% to about 60% by weight is obvious over the concentration range taught by Gross ‘301 because they overlap. See MPEP 2144.05.

	Claims 10-12: It is noted that the organic co-solvent component is optional. Therefore, the limitations of the claim are met without containing the specified organic co-solvents.

	Claim 23: Gross ‘301 teaches an anti-icing coating composition (abstract) comprising:
	styrene polymer (abstract, [0027], [0036], [0145]) in an amount of about 0.1 wt% to 25 wt% ([0117]) where the polymer is in a homogenous fluid ([0119]);
	an inorganic halide salt (abstract, [0026], [0035]) in an amount of about 50 wt% to about 80 wt% ([0117]); and
	a solvent ([0031]) in an amount of about 10 wt% to about 99 wt% ([0115]), where the solvent can comprise acetone ([0115]).
	The claimed polymer concentration range, inorganic halide salt concentration range, and solvent concentration range are obvious over the concentration ranges taught by Gross ‘301 because they overlap. See MPEP 2144.05.

Claim 24: Gross ‘301 teaches that the inorganic halide salt can be potassium chloride ([0035]), which is a non-hygroscopic salt.

Claim 25: Gross ‘301 teaches a method of preparing an anti-ice coating layer (abstract) comprising:
	providing an anti-ice coating composition comprising:
styrene polymer (abstract, [0027], [0036], [0145]) in an amount of about 0.1 wt% to 25 wt% ([0117]) where the polymer is in a homogenous fluid ([0119]);
an inorganic halide salt (abstract, [0026], [0035]) in an amount of about 50 wt% to about 80 wt% ([0117]); and

	applying the anti-ice coating composition to a surface ([0039]); and
	drying the anti-ice coating composition ([0040], [0129]).
The claimed latex polymer concentration range, inorganic halide salt concentration range, and solvent concentration ranges are obvious over the concentration ranges taught by Gross ‘301 because they overlap. See MPEP 2144.05.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. ‘301 as applied to claim 1 above, and further in view of Wang et al. (U.S. Patent Application Publication 2014/0234579, hereafter ‘579).
	Gross ‘301 teaches the limitations of claim 1, as discussed above. Gross ‘301 further teaches that the polymer can be polyurethane ([0036]).
	With respect to claim 2, Gross ‘301 does not explicitly teach that the polymer comprises an isoprene polymer.
	Wang ‘579 teaches an anti-icing coating composition (abstract) comprising a polymer ([0057]). Wang ‘579 teaches that polyurethane and polyisoprene are functional equivalents for the purposes of being the polymer of the anti-icing coating ([0057]). Both Wang ‘579 and Gross ‘301 teach anti-icing coating compositions (‘301, abstract; ‘579, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyisoprene taught by Wang ‘579 for the polyurethane used in the composition taught by Gross ‘301 because .

Claims 13-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. ‘301 as applied to claim 1 above, and further in view of Haslim (U.S. Patent Application Publication 2004/0036054, hereafter ‘054).

Claim 13: Gross ‘301 teaches the limitations of claim 1, as discussed above. Gross ‘301 teaches that the composition can further comprise an alcohol solvent, which corresponds to the claimed organic co-solvent, ([0031]) in an amount of about 10 wt% to about 99 wt% ([0115]). Gross ‘301 further teaches that the alcohol can be ethanol ([0115]).
The claimed concentration range of about 2% to about 10% by weight is obvious over the concentration range taught by Gross ‘301 because they overlap. See MPEP 2144.05.

With respect to claim 13, Gross ‘301 does not explicitly teach that the organic co-solvent is selected from the group consisting of glycerin, glycol, glycol ethers and combinations thereof.
Haslim ‘054 teaches an anti-icing coating composition (abstract) comprising water and an alcohol (abstract). Haslim ‘054 teaches that ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition ([0071]). Both Haslim ‘054 and Gross ‘301 teach anti-icing coating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol taught by Haslim ‘054 for the ethanol used in the composition taught by Gross ‘301 because ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition, as taught by Haslim ‘054.

 	Claim 14: Gross ‘301 teaches an anti-icing coating composition (abstract) comprising:
	latex polymer nanoparticles (abstract, [0027], [0036], [0145]) in an amount of about 0.1 wt% to 25 wt% ([0117]);
	an inorganic halide salt (abstract, [0026], [0035]) in an amount of about 50 wt% to about 80 wt% ([0117]); 
	a water carrier fluid in an amount of about 10 wt% to about 99 wt% ([0116]); and
an alcohol solvent, which corresponds to the claimed organic co-solvent, ([0031]) in an amount of about 10 wt% to about 99 wt% ([0115]), where the alcohol can be ethanol ([0115]).

	The claimed latex polymer concentration range, inorganic halide salt concentration range, water concentration, and organic solvent ranges are obvious over the concentration ranges taught by Gross ‘301 because they overlap. See MPEP 2144.05.

With respect to claim 14, Gross ‘301 does not explicitly teach that the organic co-solvent is selected from the group consisting of glycerin, glycol, glycol ethers and combinations thereof.
Haslim ‘054 teaches an anti-icing coating composition (abstract) comprising water and an alcohol (abstract). Haslim ‘054 teaches that ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition ([0071]). Both Haslim ‘054 and Gross ‘301 teach anti-icing coating compositions (‘301, abstract; ‘054, abstract) comprising water and an alcohol (‘301, [0115], [0116]; ‘054, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol taught by Haslim ‘054 for the ethanol used in the composition taught by Gross ‘301 because ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition, as taught by Haslim ‘054.

Claim 16: Gross ‘301 teaches that the polymer nanoparticles can be polystyrene ([0036]).

	Claims 17-18: Gross ‘301 teaches that the inorganic halide salt can be potassium chloride ([0035]).
	Claim 19: The modified teachings of Gross ‘301 teach that the organic co-solvent is propylene glycol, as discussed above.

	Claim 20: The modified teachings of Gross ‘301 teach that the organic co-solvent is propylene glycol, as discussed above. With respect to claim 20, the modified teachings of Gross ‘301 do not explicitly teach that the organic co-solvent is an alkyl ether of propylene glycol.
	Haslim ‘054 teaches an anti-icing coating composition (abstract) comprising water and an alcohol (abstract). Haslim ‘054 teaches that glycols and ethyl ethers of the glycols are functional equivalents (abstract, [0066], claim 5). Both Haslim ‘054 and Gross ‘301 teach anti-icing coating compositions (‘301, abstract; ‘054, abstract) comprising water and an alcohol (‘301, [0115], [0116]; ‘054, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol used in the anti-icing composition taught by the modified teachings of Gross ‘301 with an ethyl ether of the propylene glycol because glycols and ethyl ethers of the glycols are functional equivalents, as taught by Haslim ‘054.

	Claim 21: With respect to claim 21, the modified teachings of Gross ‘301 do not explicitly teach that the organic co-solvent comprises glycerin.
Haslim ‘054 teaches an anti-icing coating composition (abstract) comprising water and an alcohol (abstract). Haslim ‘054 teaches that the composition can further comprise glycerin (abstract) in an amount of 10 to 45% by weight ([0342]). Haslim ‘054 teaches that including glycerin in the coating provides a coating which protects the coated object or surface (abstract). Both Haslim ‘054 and Gross ‘301 teach anti-icing 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the glycerin in an amount of 10 to 45% by weight taught by Haslim ‘054 to the coating taught by the modified teachings of Gross ‘301 because including glycerin in the coating provides a coating which protects the coated object or surface, as taught by Haslim ‘054.

	Claim 22: Gross ‘301 teaches a method of preparing an anti-ice coating layer (abstract) comprising:
	providing an anti-ice coating composition comprising:
latex polymer nanoparticles (abstract, [0027], [0036], [0145]) in an amount of about 0.1 wt% to 25 wt% ([0117]);
an inorganic halide salt (abstract, [0026], [0035]) in an amount of about 50 wt% to about 80 wt% ([0117]); 
a water carrier fluid in an amount of about 10 wt% to about 99 wt% ([0116]); and
an alcohol solvent, which corresponds to the claimed organic co-solvent, ([0031]) in an amount of about 10 wt% to about 99 wt% ([0115]), where the alcohol can be ethanol ([0115]);
	applying the anti-ice coating composition to a surface ([0039]); and
	drying the anti-ice coating composition ([0040], [0129]).


With respect to claim 22, Gross ‘301 does not explicitly teach that the organic co-solvent is selected from the group consisting of glycerin, glycol, glycol ethers and combinations thereof.
Haslim ‘054 teaches a method of applying an anti-icing coating composition (abstract) comprising water and an alcohol (abstract). Haslim ‘054 teaches that ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition ([0071]). Both Haslim ‘054 and Gross ‘301 teach method of applying anti-icing coating compositions (‘301, abstract; ‘054, abstract) comprising water and an alcohol (‘301, [0115], [0116]; ‘054, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the propylene glycol taught by Haslim ‘054 for the ethanol used in the method taught by Gross ‘301 because ethanol and propylene glycol are functional equivalents for the purposes of being the alcohol for the anti-icing coating composition, as taught by Haslim ‘054.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. ‘301 in view of Haslim ‘054 as applied to claim 14 above, and further in view of Wang et al. ‘579.

	With respect to claim 15, the modified teachings of Gross ‘301 do not explicitly teach that the polymer comprises an isoprene polymer.
	Wang ‘579 teaches an anti-icing coating composition (abstract) comprising a polymer ([0057]). Wang ‘579 teaches that polyurethane and polyisoprene are functional equivalents for the purposes of being the polymer of the anti-icing coating ([0057]). Both Wang ‘579 and Gross ‘301 teach anti-icing coating compositions (‘301, abstract; ‘579, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyisoprene taught by Wang ‘579 for the polyurethane used in the composition taught by the modified teachings of Gross ‘301 because polyurethane and polyisoprene are functional equivalents for the purposes of being the polymer of the anti-icing coating, as taught by Wang ‘579.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713